UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1321



RONALD E. ROSE,

                                                 Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER    OF     SOCIAL
SECURITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap. Glen M. Williams, Senior Dis-
trict Judge. (CA-98-13-B)


Submitted:   August 31, 1999               Decided:   September 27, 1999


Before WILKINS, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Bradwell, SHORTRIDGE & SHORTRIDGE, Norton, Virginia, for
Appellant. James A. Winn, Chief Counsel, Region III, William B.
Reeser, Assistant Regional Counsel, Office of the General Counsel,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Robert
P. Crouch, Jr., United States Attorney, Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald E. Rose appeals the district court’s order granting the

Commissioner’s motion for summary judgment in his complaint chal-

lenging the Commissioner’s denial of his application for Supplemen-

tal Security Income.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we grant Rose’s

motion to submit the case on briefs, and affirm on the reasoning of

the district court.    See Rose v. Apfel, No. CA-98-13-B (W.D. Va.

Jan. 27, 1999).




                                                          AFFIRMED




                                 2